SMITH, Chief Justice.
This is a divorce suit, in which decree was awarded in favor of L. W. Adams against his wife, Jeanette A. Adams, upon the former’s petition therefor. Mrs. Adams, after waiting until the last day allowed by law for that purpose, filed her petition for writ of error, and the cause is now before this court upon that petition.
Pending the trial of the case, the parties agreed to a division of the community properties, and to the entry 'of judgment in accordance therewith, and agreed, further, that the wife should have decree awarding to her the custody of their minor son. No complaint is made here of the division of the property.
Mrs. Adams filed no answer in the suit, made no appearance therein, either in person or by attorney, or otherwise. The only testimony put on was that of defendant in error, and of a mutual friend of both parties, a businessman 'of Kingsville, whose testimony corroborated that of defendant in error. The case comes up on an agreed statement of facts.
We have given the case very careful consideration, and have reached the firm conclusion that, under the pleadings and evidence, and all the disclosed circumstances surrounding the case and the proceedings leading up to, including, and following the trial and decision, the judgment should be affirmed.
It is so ordered.